{¶ 11} I am constrained to dissent from the majority's opinion. The trial court convicted Crosby of driving on July 11, 2006, under an administrative license suspension ("ALS"). To convict Crosby of this offense, the state was required to prove that Crosby had operated a motor vehicle upon a public road or highway during the period of an administrative license suspension.9 The state could not prove this because the Mason Municipal Court presiding over Crosby's ALS appeal had retroactively stayed the suspension to the date of the DUI arrest, which had occurred prior to July 11, 2006. The state did not directly challenge the Mason Municipal Court's authority to impose this retroactive stay.
 {¶ 12} By ignoring the express terms of the stay in the Mason Municipal Court's order, the trial court collaterally attacked the order without determining that the circumstances justifying a collateral attack existed. "The objective of a collateral attack is to modify a previous judgment because it is allegedly ineffective or flawed for some fundamental reason."10 The Ohio Supreme Court has recently held that a collateral attack is proper "when the issuing court lacked [subject matter] jurisdiction or when the order was the product of fraud."11 A collateral attack may also be appropriate when the court acts in a manner contrary to due process, rendering the judgment void.12 In the absence of these fundamental deficiencies, a judgment is considered "`valid'" even though it may be "flawed."13 And a sister court must abide by the issuing court's judgment where it would otherwise be binding upon the parties.14
 {¶ 13} In conclusion, I would hold that the trial court erred in convicting Crosby of driving under an administrative license suspension, where the stipulated record demonstrated that Crosby's license was not under suspension due to *Page 101 
the Mason Municipal Court's retroactive stay order, and where the trial court did not determine that the circumstances justified a collateral attack on that order.
9 R.C. 4510.14.
10 Ohio Pyro, Inc. v. Ohio Dept. of Commerce,115 Ohio St.3d 375, 2007-Ohio-5024, 875 N.E.2d 550, at ¶ 19.
11 Id. at 1123.
12 See Plant Equip., Inc. v. Nationwide Control Serv.,Inc., 155 Ohio App.3d 46, 2003-Ohio-5395, 798 N.E.2d 1202, at ¶ 14-15, citing AMCA Internatl. Corp. v.Carlton (1984), 10 Ohio St.3d 88, 10 OBR 417,461 N.E.2d 1282.
13 Ohio Pyro at ¶ 25. See, also, State exrel. Beil v. Dota (1958), 168 Ohio St. 315, 319-322, 7 O.O.2d 36, 154 N.E.2d 634.
14 See, generally, Ohio Pyro, supra; State exrel. Beil, supra.